Order unani*926mously reversed on the law, motion denied and matter remitted to Genesee County Court for further proceedings on the indictment. Memorandum: The court erred in granting defendant’s motion to suppress evidence on the ground that the arresting officer did not have a reasonable suspicion of criminal activity justifying his stop of defendant’s vehicle. We conclude that the stop was proper because the officer entertained a reasonable suspicion that a crime had been committed by defendant (see, People v. May, 81 NY2d 725, 727). In responding to the scene of a reported explosion, the police were told by witnesses that a person who drove away in a black Pontiac Trans Am had thrown fireworks. The arresting officer observed defendant driving a black Pontiac Trans Am about 15 minutes after the explosion and about one-half to three-quarters of a mile from the scene. Given those facts, the officer had reasonable suspicion upon which to stop defendant’s vehicle (see, People v Holstein, 154 AD2d 905, lv denied 74 NY2d 949). (Appeal from Order of Genesee County Court, Morton, J. — Suppress Evidence.) Present — Denman, P. J., Green, Balio, Lawton and Boehm, JJ.